                     Case 16-21912-EPK        Doc 67    Filed 04/16/21    Page 1 of 5

                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                            CASE NO.: 16-21912-BKC-EPK
                                                                         PROCEEDING UNDER CHAPTER 13

IN RE:

LUIS JAVIER REATEGUI
XXX-XX-8614

_____________________________/
DEBTOR

                       TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF
                       SERVICE OF COURT GENERATED NOTICE OF HEARING

    COMES NOW, Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced bankruptcy
case ("Trustee"), and files her Motion to Dismiss pursuant to 11 U.S.C. §1307(c) for the reason(s) set forth
below:

   1.    A NOTICE OF PAYMENT CHANGE WAS FILED BY KENSINGTON GARDENS HOA
         (CLAIM #2)

     WHEREFORE, your movant recommends it is in the best interest of the creditors and the estate that
this petition under Chapter 13 be dismissed.

   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Dismiss and Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class
mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 16th day of
April, 2021.

                                                                  /s/ Robin R. Weiner
                                                                  _____________________________________
                                                                  ROBIN R. WEINER, ESQUIRE
                                                                  STANDING CHAPTER 13 TRUSTEE
                                                                  P.O. BOX 559007
                                                                  FORT LAUDERDALE, FL 33355-9007
                                                                  TELEPHONE: 954-382-2001
                                                                  FLORIDA BAR NO.: 861154
                   Case 16-21912-EPK   Doc 67   Filed 04/16/21   Page 2 of 5
                                                                                MOTION TO DISMISS
                                                                         CASE NO.: 16-21912-BKC-EPK

                                       SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
LUIS JAVIER REATEGUI
9498 S MILITARY TRL UNIT 1
BOYNTON BEACH, FL 33436

ATTORNEY FOR DEBTOR
RICARDO CORONA, ESQUIRE
3899 NW 7TH STREET
SUITE 202-B
MIAMI, FL 33126

CREDITOR(S)
BANK OF AMERICA
4909 SAVARESE CIRCLE
TAMPA, FL 33634

BAYVIEW LOAN SERVICING, LLC
4425 PONCE DE LEON BLVD
5TH FLOOR
CORAL GABLES, FL 33146

BSI FINANCIAL SERVICES
314 S FRANKLIN STREET
TITUSVILLE, PA 16354

CHASE
201 N WALNUT STREET #DE1-10
WILMINGTON, DE 19801

CHASE MORTGAGE
POB 24696
COLUMBUS, OH 43224

CIT BANK, N.A.
C/O CASHIERING DEPARTMENT
6900 BEATRICE DRIVE
KALAMAZOO, MI 49009
                  Case 16-21912-EPK   Doc 67   Filed 04/16/21   Page 3 of 5
                                                                               MOTION TO DISMISS
                                                                        CASE NO.: 16-21912-BKC-EPK

CITIBANK
701 E 60 STREET NORTH
MC 2135
SIOUX FALLS, SD 57117

CREDIT ONE BANK
POB 98875
LAS VEGAS, NV 89193

DISCOVER
PO BOX 71084
CHARLOTTE, NC 28272

DOVE INVESTMENT CORP.
C/O HUGH B. SHAFRITZ
601 N CONGRESS AVENUE SUITE 424
DELRAY BEACH, FL 33445

ENHANCED RECOVERY COMPANY
8014 BAYBERRY ROAD
JACKSONVILLE, FL 32256

FIRST PREMIER BANK
3820 N LOUISE AVENUE
SIOUX FALLS, SD 57117

FORD MOTOR CREDIT COMPANY
POB 542000
OMAHA, NE 68154

FRANKLIN CREDIT MANAGEMENT
101 HUDSON STREET
25TH FLOOR
JERSEY CITY, NJ 07302

FRANKLIN CREDIT MANAGEMENT CORP.
POB 829629
PHILADELPHIA, PA 19182

KAHANE & ASSOCIATES, P.A.
8201 PETERS ROAD
SUITE 3000
PLANTATION, FL 33324
                  Case 16-21912-EPK   Doc 67   Filed 04/16/21   Page 4 of 5
                                                                               MOTION TO DISMISS
                                                                        CASE NO.: 16-21912-BKC-EPK

KENSINGTON GARDENS CONDO ASSN, INC
1550 SOUTHERN BLVD., SUITE 100
C/O ROSSIN & BURR, PLLC
WEST PALM BEACH, FL 33406

KENSINGTON GARDENS CONDOMINIUM ASSOC.
C/O ROBERT B BURR, ESQ.
1601 FORUM PLACE SUITE 700
WEST PALM BEACH,, FL 33401

KENSINGTON GARDENS CONDOMINIUM ASSOC.
POB 243214
BOYNTON BEACH,, FL 33424

LTD FINACIAL SERVICES LP
7322 SOUTHWEST FREEWAY
SUITE 1600
HOUSTON, TX 77074

LVNV FUNDING, LLC
C/O RESURGENT CAPITAL SERVICES
POB 10587
GREENVILLE, SC 29603-0587

MIDLAND FUNDING, LLC
POB 2011
WARREN, MI 48090

MORTGAGE ELECTRONIC REGISTRATION
POB 2026
FLINT, MI 48501-2026

NOVA SOUTHEASTERN UNIVERSITY
3200 S UNIVERSITY DRIVE
HPD BUSINESS DRIVE
DAVIE, FL 33328

NSU COLLEGE OF DENTAL MEDICINE
PO BOX 290250
DAVIE, FL 33329

ROSSIN & BURR, PLLC
1550 SOUTHERN BLVD, SUITE 100
WEST PALM BEACH, FL 33406
                    Case 16-21912-EPK   Doc 67   Filed 04/16/21   Page 5 of 5
                                                                                 MOTION TO DISMISS
                                                                          CASE NO.: 16-21912-BKC-EPK

SANTANDER CONSUMER USA, INC.
POB 560284
DALLAS, TX 75356

SANTANDER CONSUMER USA, INC.
POB 961245
FT WORTH, TX 76161

SHAFRITZ AND ASSOCIATES, P.A.
601 N. CONGRESS AVENUE SUITE 424
DELRAY BEACH, FL 33445

SYNCB/WALMART
POB 965024
ORLANDO, FL 32896

SYNCHRONY BANK
25 SE 2ND AVENUE, SUITE 1120
C/O RECOVERY MANAGEMENT SYSTEMS CORP
MIAMI, FL 33131

SYNCHRONY BANK
POB 965036
ORLANDO, FL 32896

THD/CBSD
POB 6497
SIOUX FALLS, SD 57117

UNITED TRANZACTIONS
2811 CORPORATE WAY
MIRAMAR, FL 33025

VAN RU CREDIT CORPORATION
11069 STRANG LINE ROAD BLDG E
LENEXA, KS 66215
